IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,749-01


                           EX PARTE CARLOS FLORES, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 2010CR1571-W1 IN THE 290TH DISTRICT COURT
                             FROM BEXAR COUNTY


        Per curiam. Yeary, J., not participating.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to assault on a

public servant in exchange for deferred adjudication community supervision. He was later

adjudicated guilty and sentenced to three years’ imprisonment. He waived his right to appeal the

conviction.

        Applicant contends, among other things, that the State failed to disclose favorable evidence

to the defense at the time of his original plea. Specifically, Applicant alleges that the arresting
                                                                                                    2

officer and complainant in this case was suspended for 30 days for misconduct in connection with

Applicant’s case. This information was not disclosed to the defense before Applicant entered his

plea, and is consistent with Applicant’s contention that he did not intentionally or knowingly assault

the officer.

        The trial court conducted a habeas hearing, and the parties agree that the information

regarding the disciplinary action against the arresting officer should have been but was not disclosed

to the defense in this case. Brady v. Maryland, 373 U.S. 83 (1963); Kyles v. Whitley, 514 U.S. 419

(1995). Relief is granted. The judgment in Cause No. 2010CR1571 in the 290th District Court of

Bexar County is set aside, and Applicant is remanded to the custody of the Sheriff of Bexar County

to answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 16, 2015
Do not publish